NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



 JANSSEN PHARMACEUTICALS, INC.,

                      Plaintiffs,

        v.                                         Civil Action No. 19-21590 (CCC)

 PHARMASCIENCE, INC., et al.,
                                                    MEMORANDUM OPINION &
                      Defendants.                         ORDER


FALK, U.S.M.J.

       This Hatch-Waxman patent infringement case arises out of Pharmascience’s filing
of an Abbreviated New Drug Application with the United States Food and Drug
Administration seeking approval to market a generic version of Janssen’s Invega
Sustenna® brand paliperidone-based, extended release product. Janssen contends that
Pharmascience’s proposed product infringes U.S. Patent No. 9,439,906 (“the ‘906
patent”). Before the Court is Pharmascience’s letter motion seeking to amend its
invalidity contentions. The application is opposed. No argument is needed. See Fed. R.
Civ. P. 78(b).

       The parties are aware of the case’s background. Relevant here, the ‘906 patent
was the subject of a recent trial between Janssen and Teva before the Honorable Claire C.
Cecchi, U.S.D.J. See Janssen v. Teva, No. 18-734. Pharmascience contends that the trial
“revealed new information relating to the patent-in-suit” which gives rise to its request to
amend its invalidity contentions. Janssen counters that nothing at the trial gives rise to
Pharmascience’s request; that the supposedly new invalidity theories are untimely; and
that any amendment would be prejudicial.

Legal Standard

        “The Local Patent Rules exist to further the goal of full, timely discovery and
provide all parties with adequate notice and information with which to litigate their case.”
King Pharm., Inc. v. Sandoz, 2010 WL 2015258, at *4 (D.N.J. May 20, 2010). The
Patent Rules “are designed to require the parties to crystallize their theories of the case
early in the litigation and to adhere to those theories once they have been disclosed.”
Celgene Corp. v. Natco Pharma Ltd., 2015 WL 4138982, at *4 (D.N.J. July 9, 2015).
Nevertheless, the Patent Rules are not “a straightjacket into which litigants are locked
from the moment their contentions are served . . . [a] modest degree of flexibility exists,
at least near the outset.” Astrazeneca AB v. Dr. Reddy’s Labs, Inc., 2013 WL 1145359
(D.N.J. Mar. 18, 2013).

        Local Patent Rule 3.7 governs requests to amend contentions. The Rule allows for
amendments “only by order of the Court upon a timely application and showing of good
cause.” Id. Good cause “considers first whether the moving party was diligent in
amending its contentions and then whether the non-moving party would suffer prejudice
if the motion to amend were granted.” Astrazeneca, 2013 WL 1145359, at *3.

        Rule 3.7 provides a “non-exhaustive” list of examples that may, absent undue
prejudice to the adverse party, support a finding of good cause: “(a) a claim construction
by the Court different from that proposed by the party seeking amendment; (b) recent
discovery of material prior art despite earlier diligent searches; (c) recent discovery of
nonpublic information about the Accused Instrumentality which was not discovered,
despite diligent efforts, before the service of Infringement contentions; (d) disclosure of
an infringement contention by a Hatch-Waxman Act party asserting infringement . . . that
requires response by the adverse party because it was not previously presented or
reasonably anticipated . . . .” Id.

        Courts have also considered the following in determining whether good cause
exists: reason for the delay; importance of the information to be excluded; the danger of
unfair prejudice; and the availability of a continuance and the potential impact of a delay
on judicial proceedings. See, e.g., Int’l Development, LLC v. Simon Nicholas Richmond
and Adventive Ideas, LLC, 2010 WL 3946714, at *3 (D.N.J. Oct. 4, 2010).

        In sum, amendment will be permitted when there is “(1) a timely application, (2)
there is a showing of good cause, and (3) the adverse party does not suffer undue
prejudice.” Celgene Corp., 2015 WL 4138982, at *4.

Decision

       The Court is satisfied that good cause has been shown for the proposed
amendments, and that none of the amendments will cause undue prejudice to Janssen. As
such, the motion is GRANTED.

       i.     Timeliness and Good Cause

       Pharmascience’s proposed amendments are focused on what they claim are
deficiencies of the claims under 35 U.S.C. § 112. All of these deficiencies allegedly
became apparent to Pharmascience by reviewing the transcripts from the Teva trial. In

                                             2
particular, it contends that the trial transcripts: (1) “raised enablement and written
description issues as [] witnesses tried to improperly limit the claims . . .”; (2) “showed
that two terms in the asserted claims were both indefinite and not enabled by the patent
specification . . . .”; (3) “inventors were not in possession of administration of the
compounds to patients with moderate or severe renal impairment, which is covered by the
asserted claims”; and (4) “with respect to obviousness, Janssen trial testimony
surprisingly revealed Janssen’s position, for the first time, that the prior art did not
disclose (1) the same formulation as that in Janssen’s commercial product, and (2) the
particle size limitations required by the asserted claims.” (Def.’s Letter Br. 2-3.)

       Pharmascience’s position is that its application is timely and good cause has been
shown because these new positions were revealed for the first-time during trial. It
received the trial transcripts in January 2021, and on February 4, 2021, raised its
proposed amendments. Following a meet and confer, the issue was raised with the Court
shortly thereafter. Pharmascience contends it did not know of Janssen’s invalidity
positions prior to trial because the parties to this case had agreed to defer Janssen’s
response to invalidity contentions until the Teva trial was over. All of Pharmascience’s
proposed amendments are outlined with reference to the trial transcript. See Def.’s Letter
Mot., Ex. A.

       Janssen states that Pharmascience could have and should have developed its
supposedly new contentions early in the case by reviewing the patent and prosecution
history. It disputes that trial gave rise to any new information, and instead contends that
what has really happened is that Pharmascience has changed counsel, who has come up
with new theories they are attempting to slide belatedly into the case.

        The parties plainly dispute what happened at the Teva trial and how important it
really is to the invalidity positions sought to be advanced in this case. And
Pharmascience does acknowledge that generally speaking Section 112 arguments could
have been developed prior to trial; however, what Pharmascience contends is that the trial
was the first time that it became aware of how Janssen was interpreting and supposedly
limiting certain patent claims.

        While Janssen disputes that characterization of the Teva trial testimony, the Court
is not in a position to definitively decide such an embedded issue in the context of the
amendment of contentions. What the Court is left with is essentially a fact dispute about
the context of trial testimony and whether it supports revising contentions. What can’t be
disputed, however, is that Pharmascience raised the issue quickly after reviewing the trial
transcripts and stands behind the references to the transcripts provided with their
amended contentions as the basis to support them. To reject this showing as sufficient
good cause would require the Court to adopt Janssen’s position that this trial testimony
does not give rise to any plausible invalidity theory, which is not possible to do on this


                                             3
record. As such, the Court concludes that the concept of amending the contentions was
raised in a timely fashion and that there is good cause to support the request.

       ii.    Undue Prejudice

       In deciding whether Pharmascience’s proposed amendments would prejudice
Janssen, the decides considers whether the amendments would (1) require the opposing
party to expend significant additional resources; or (2) significantly delay resolution of
the dispute. See, e.g., TFH Publications v. Doskocil Mfg. Co., Inc., 705 F. Supp. 2d 361,
366 (D.N.J. 2010). I do not see either as an issue in this case.

        Despite its age, the case is not near motion practice or a trial. Indeed, there was
initially movement toward an agreement to hold this case in abeyance pending the Teva
trial. While that did not happen, fact discovery does not appear to be complete (and the
parties have ongoing disputes), and expert discovery is scheduled through October 2021.
The 30-month stay does not expire until May 2022. Allowing the contemplated
amendments might result in a small delay of discovery, but it would not cause a
“significant delay” that would materially alter when this case is reached. Moreover, no
showing that the amendments would cause a dramatic increase in cost or expense has
been shown.

      For the reasons stated above, Defendant’s letter motion to amend its invalidity
contentions is GRANTED.

       SO ORDERED.
                                                 s/Mark Falk_______________
                                                 MARK FALK
                                                 United States Magistrate Judge

Dated: June 24, 2021




                                             4
